Plaintiff was required to commence this legal malpractice action within three years of defendant’s withdrawal as his counsel, but failed to do so (see CPLR 214 [6]; cf. Gonzalez v Ellenberg, 300 AD2d 173, 174 [2002]). Plaintiff’s fraud and Judiciary Law § 487 claims were raised for the first time in a surreply, which Supreme Court properly refused to consider (see CPLR 2214 [b], [c]; Garced v Clinton Arms Assoc., 58 AD3d 506, 509 [2009]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Tom, J.P., Friedman, Sweeny, Moskowitz and DeGrasse, JJ.